Argued October 3, 1946.
This case presents the same question as Era Company, Ltd., v.Pittsburgh Consolidation Coal Co., 355 Pa. 219. Appellant's stock was registered in the name of a stockbroker. As beneficial owner appellant filed a written objection to the proposed corporate merger and a written demand to be paid the fair value of his stock. The registered owner, however, took no part in the objection and demand.
For the same reasons, and under the authorities cited in theEra case, the decree of the court below is affirmed at appellant's cost. *Page 224